Citation Nr: 9903780	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
disease. 

2.  Entitlement to an increased rating for residuals of a 
transurethral resection of the prostate, currently rated as 
40 percent disabling. 

3.  Entitlement to an increased rating for suprapatellar 
bursitis of the right femur, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1951 to 
August 1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The development requested by the Board in its January 
1996 remand has been accomplished, and this case is now ready 
for appellate review.  

At the time the case was previously before the Board, the 
rating for the veteran's prostate disorder was 20 percent.  
While the case was undergoing Remand development, a 40 
percent rating was assigned.  As the appellant has not 
withdrawn his notice of disagreement and as the maximum 
benefit is not granted, the increased rating issue remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Treatment for pain in the lumbar spine during service is 
shown, as is X-ray evidence of spina bifida occulta at L5 and 
bilateral sacralization of L5; a VA examination conducted 
shortly after separation from service demonstrated bilateral 
spondylolysis at L5.

3.  A VA physician noted recently that spondylolysis is 
frequently asymptomatic until someone is engaged in 
activities generally required of a member of the armed 
forces; following a review of the pertinent in-service and 
post-service clinical evidence, this physician indicated that 
the veteran's spondylolysis became symptomatic during 
service. 

4.  Lumbosacral disc disease is currently shown, and it is at 
least as likely as not that this disability is etiologically 
related to in-service pathology or symptomatology. 

5.  Residuals of a transurethral resection of the prostate do 
not result in leakage or incontinence requiring the use of an 
appliance or the wearing of absorbent materials.  

6.  Residuals of suprapatellar bursitis of the right femur do 
not result in more than slight disability, and minimal 
symptomatology in the right knee was shown upon the most 
recent VA examination.

7.  There are no extraordinary factors associated with the 
service-connected transurethral resection of the prostate or 
suprapatellar bursitis of the right femur so as to warrant 
consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
lumbosacral disc disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a transurethral resection of the prostate are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 4.115b Diagnostic 
Code (DC) 7512, 7526 (1992); 7527 (1998) 

3.  The criteria for a rating in excess of 10 percent for 
suprapatellar bursitis are not met.  U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 
5019, 5255 (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
Board notes that the RO has obtained the records and afforded 
the veteran the examinations requested by the Board in its 
January 1996 remand. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Entitlement to Service Connection for Lumbosacral Disc 
Disease

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

A review of the evidence of record reflects treatment for a 
back disability during service, including in November 1952 at 
which time the veteran described pain in the lumbosacral 
region that he had been suffering from for approximately 
eight days after falling on his back.  An X-ray report dated 
in October 1960 showed spina bifida occulta at L5.  A 
December 1976 service medical record reflected treatment for 
back pain, which the veteran stated he had been experiencing 
since September 1976.  Upon physical examination, tenderness 
was shown in the paraspinous region of the mid lumbar region 
and pain was shown upon straight leg raising to 45 degrees.  
The assessment was a neuromuscular strain.  X-rays conducted 
at that time showed calcifications in the left suprarenal 
region, spina bifida at L5 and bilateral sacralization at L5.  
A Report of Medical History completed upon separation from 
service in April 1980 reflected a history of pain in the 
lumbosacral spine since the late 1950s.  

The post-service clinical evidence includes a report from a 
January 1981 VA examination, completed less than three months 
after separation from service, that included a diagnosis of 
bilateral spondylolysis of L5.  X-rays of the lumbar spine 
conducted at that time showed transitional narrowing of the 
interspace at L5-S1, bilateral defects of the pars 
interarticularis of L5, a slightly deformed posterior arch of 
L5 without a spina bifida occulta and some marginal spurring 
of bodies elsewhere in the lumbar spine.  An August 1983 X-
ray showed a Grade I spondylolisthesis of L5-S1 associated 
with a hypoplasia of the neural arch of L5 and narrowing of 
the disc space between L4 and L5 tending to encroach on the 
intervertebral foramen.  Further evidence of lumbar disc 
disease was shown upon a VA CAT scan conducted in October 
1992, and a December 1992 VA examination  resulted in a 
diagnosis of chronic lumbar syndrome.  The veteran brought 
October 1992 MRI reports showing lumbar disc disease.  

As requested by the Board in its January 1996 remand, the 
veteran was afforded a VA examination in October 1996 which 
included a review of the in-service and post-service clinical 
evidence describing the nature of the veteran's low back 
disability.  After review of this evidence and completion of 
a physical examination, which showed lumbar disc disease, the 
physician who conducted this examination stated as follows:  
"Spina bifida occulta is often associated with spondylolysis 
as well as spondylolisthesis.  These lesions are frequently 
asymptomatic until someone either sustains trauma to the back 
or is engaged in activities requiring a lot of repetitive 
bending or lifting such as is generally required of member[s] 
of the armed services."   This examiner also concluded that 
"[t]he development of the degenerative changes of the lumbar 
spine, with the probable ruptured disc[,] were super-imposed 
on the symptomatology related to the lumbar spondylolysis 
which, in my opinion, first manifested itself while in the 
service."  

In view of the above medical conclusion, which admittedly 
does not offer a definitive opinion as to the etiologic 
relationship between a low back disorder and in-service 
symptomatology or pathology but nonetheless contains some 
"positive" evidence tending to show a relationship between 
a current back disability associated with lumbar disc disease 
and service, the in-service clinical evidence of treatment 
for a low back disability and the diagnosis of bilateral 
spondylolysis of L5 upon VA examination within three months 
of separation from service, the Board concludes that there is 
at least an approximate balance of the "positive" and 
"negative" evidence with regard to whether the veteran has 
a current low back disability that is the result of service.  
It is noted in this regard that there is no definitive 
"negative" medical clinical evidence definitively showing 
no etiologic relationship between lumbosacral disc disease 
currently demonstrated and service.  In short, as all 
reasonable doubt in connection with this issue must be 
resolved in favor of the veteran, and the weight of the 
evidence is in approximate balance, the Board concludes that 
there is sufficient evidence of record to grant service 
connection for lumbosacral disc disease.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

II.  Entitlement to an Increased Rating for Residuals of a 
Transurethral Resection of the Prostate

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

At the time the veteran initiated his claim, disability 
resulting from the resection or removal of the prostate gland 
was rated as for chronic cystitis under 38 C.F.R. § 4.115a, 
DC 7526 (1992).  A minimum 20 percent rating was assigned.  
Id.  In order to have warranted the assignment of a 60 
percent rating for chronic cystitis under 38 C.F.R. § 4.115a, 
DC 7512 (1992), incontinence requiring the constant wearing 
of an appliance had to exist.  A 40 percent rating was 
warranted for severe cystitis; urination at intervals of 1 
hour or less; constricted bladder.  A 20 percent rating was 
assigned for moderately severe cystitis, diurnal and 
nocturnal frequency.  Id.  Hereinafter, these will be 
referred to as the "old" criteria. 

During the pendency of the veteran's appeal, the VA amended 
its regulations for rating genitourinary system diseases, 
effective February 17, 1994.  See 38 C.F.R. §§ 4.115a (1993) 
and 4.115b (1994-1996) (hereinafter "revised" criteria).  
Both the old and revised criteria will be applied to the 
veteran's appeal, and the veteran's disability will be rated 
by the Board under the criteria most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  It is 
noted that neither criteria provide for assignment of a 
rating in excess of the 40 percent currently in effect.

Under the revised criteria, injuries of the prostate gland 
are to be rated on the basis of voiding dysfunction or 
urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, DC 7527. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding. 

38 C.F.R. § 4.115a provides that continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent disability rating.  
Such disability requiring the wearing of absorbent materials 
which must be must be changed 2 to 4 times per day warrants a 
40 percent disability rating

Urinary frequency with daytime voiding intervals between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation.  
This is the highest rating available for rating disability 
due to urinary frequency under 38 C.F.R. § 4.115a. 

The highest disability rating for obstructed voiding under 
38 C.F.R. § 4.115a is 30 percent.  Under 38 C.F.R. § 4.115a, 
urinary tract infections necessitating long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrant a 10 
percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management.  This is the 
highest rating available for disability due to urinary tract 
infections under 38 C.F.R. § 4.115a.  

Turning to a summary of the relevant evidence and 
adjudicative history, service connection for irregularity of 
the prostate with pyuria was granted by a June 1981 rating 
decision.  A non-compensable rating was assigned by analogy 
to DC 7527.  Evidence before the RO at that time included 
service medical records showing treatment for pyuria and a 
May 1981 VA examination showing the prostate to be slightly 
irregular with secretions produced upon massaging.  This 
rating was continued until, following a transurethral 
resection of the prostate accomplished in July 1992, a 
January 1993 rating decision assigned a temporary 100 percent 
rating under the provisions of 38 C.F.R. § 4.30 effective 
from July 29, 1992, and a 20 percent rating effective from 
September 1, 1992.  

Additional pertinent evidence includes a March 1993 
urological examination which resulted in an impression of 
recurrent pyuria of an unknown cause.  An endoscopic 
examination conducted at that time showed no urethral 
strictures.  

As directed by the Board in its January 1996 remand, the 
veteran was afforded a VA genitourinary examination in 
October 1996.  At that time, the veteran stated that he had 
done fairly well following the transurethral resection until 
about four months after this procedure when he began having 
super pubic burning pains and frequency of urination.  The 
veteran stated that was currently suffering from frequency of 
urination (up to approximately 12 to 15 times per day) and 
nocturia (approximately five times per day) with small 
amounts of urine produced with each voiding.  Prescribed 
medications included Sulfamethoxazole and Trimethoprim.  Upon 
examination, the abdomen was somewhat tender in the right 
upper quadrant and lower abdomen but there was no clear 
supra-pubic tenderness.  The genitalia were normal except for 
slight thickening of the right epididymis, and the rectal 
examination showed a depression in the right lobe of the 
prostate gland and the left lobe to be slightly enlarged, 
soft without nodules and tender.  

The veteran was most recently afforded a VA genitourinary 
examination in April 1997, at which time he voiced similar 
complaints with regard to the frequency of urination that he 
had expressed at the October 1996 VA examination.  He also 
complained about some burning with urination; soiling his 
underwear approximately four times per day; and occasional 
wetting of his trousers.  Also described by veteran was a 
"major problem" with erectile impotence.  Upon examination, 
the abdomen was diffusely tender and the veteran hyper-
reacted to gentle palpation.  There were no suprapubic masses 
or tenderness, the urinary bladder was not palpable, and the 
genitalia were normal.  The rectal examination was somewhat 
tender and the prostate gland was anatomically well-outlined, 
with the left lobe slightly larger than the right and 
somewhat irregular.  The right lobe was rather flat but well-
outlined.  A stool sample was negative for occult blood.  It 
was indicated the veteran that he was not currently using 
pads or any appliances.  The diagnosis was chronic 
prostatitis.  The examiner stated that it was "difficult" 
for him to explain the frequency of urination giving the fact 
that the cystoscopic examination showed no anatomical 
obstruction, but that the veteran's complaints described 
"severe" symptomatology.  The examiner added that the 
veteran was not truly incontinent of urine except very 
rarely, and repeated the fact that the veteran did not use 
absorbent materials.  

Following the April 1997 VA examination described above, the 
disability rating for residuals of a transurethral resection 
of the prostate was increased to 40 percent under DC 7527 by 
a June 1997 rating decision.  It appears that the RO based 
this increase on the describes frequency of urination.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that while the entire clinical history 
has been considered, the most probative evdience to the Board 
in its analysis of the veteran's claim is the evidence 
contained in the reports from the most recent VA 
genitourinary examinations conducted in October 1996 and 
April 1997.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
reports from these examinations clearly contain no evidence 
that the veteran wore pads or other appliances, and the 
veteran has not so contended, and it was the opinion of the 
physician following his April 1997 examination that the 
veteran was not "truly incontinent of urine."  Accordingly, 
entitlement to a rating in excess of 40 percent under the old 
criteria codified at 38 C.F.R. § 4.115a, DC 7512-7526 (1992) 
due to "constant" wearing of an appliance resulting from 
incontinence would not be warranted.  Entitlement to a rating 
in excess of 40 percent under the revised criteria codified 
at 38 C.F.R. § 4.115a (1998) for "continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence" is also clearly not warranted.  
Moreover, as the highest assignable rating for disability due 
to urinary frequency under the revised criteria codified at 
38 C.F.R. § 4.115a is 40 percent, an increased rating based 
on the described frequency of urination of urination is not 
warranted.  In addition, even were obstructed voiding or 
urinary tract infections shown, which they are not, the 
revised criteria codified at 38 C.F.R. § 4.115a does not 
provide for a rating in excess of 40 percent for such 
disability.  In short, while the Board does not mean by this 
action to minimize the nature of the veteran's disability, 
described as "severe" upon recent examination, the rating 
criteria listed above are legally controlling, and simply do 
not provide for a rating in excess of 40 percent given the 
nature of the veteran's disability.  

Having found that entitlement to an increased rating under 
the pertinent provisions of the Ratings Schedule is not met, 
the Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of a transurethral resection of the 
prostate is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

The Board has considered all the "positive" and "negative" 
evidence of record, and it is the conclusion of the Board 
that because the "negative" evidence of record, principally 
the most recent clinical evidence, outweighs the "positive" 
evidence of record, the claim for an increased rating for 
residuals of a transurethral resection must be denied.  
Gilbert, 1 Vet. App. at 49.


III.  Entitlement to an Increased rating for Suprapatellar 
Bursitis of the Right Femur

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003. 

Bursitis is to be rated based on limitation of motion of the 
part affected as degenerative arthritis.  38 C.F.R. § 4.71, 
DC 5019.   

Entitlement to a rating in excess of 10 percent for 
limitation of the knee requires flexion to be limited to 30 
degrees or extension to be limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  

Impairment of the femur with malunion resulting in slight 
knee or hip disability warrants a 10 percent disability 
rating.  Moderate disability resulting from impairment of the 
femur with malunion warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5255.  

With the above legal principles in mind, the pertinent 
evidence and adjudicative history will be summarized.  The 
service medical records do not reflect significant disability 
in the right femur.  Following completion of a VA X-ray 
conducted within one year of separation from service in May 
1981 that showed mild cortical thickening of the posterior 
mid-right femur, felt to possibly be the result of unusual 
stress in the area or an old fracture, the June 1981 rating 
decision granted service connection for "suprapatellar 
bursitis with calcification and cortical thickening, right 
femur."  A 10 percent rating for this disability was 
assigned by analogy to DC 5257 (instability/subluxation of 
the knee is contemplated by this diagnostic code).  No other 
clinical evidence dated thereafter describes treatment for a 
significant disability in the right femur, and the service-
connected disability was listed as "suprapatellar bursitis, 
right femur," and rated at 10 percent under the provisions 
of DC 5019-5255 by a January 1993 rating decision. 

As directed by the Board in its January 1996 remand, the 
veteran was afforded a VA examination in October 1996 that 
included an assessment of the service-connected disability in 
the right femur.  The physician who conducted this 
examination first indicated that the veteran does not even 
have suprapatellar bursitis of the right femur, but that he 
had mild degenerative changes in the right knee which were 
minimally symptomatic.  This physician also stated that he 
could not explain the previous X-ray findings describing 
cortical thickening in the right femur as there was no 
history of trauma to the femur.  It was indicated by this 
physician that the veteran's primary problem in the right leg 
was sciatica into the right thigh area, and it is noted that 
range of motion testing in the right knee was made difficult 
during this examination due to back/sciatic pain.  The 
physical examination conducted in October 1996 showed no pain 
in the right knee upon range of motion testing and no 
redness, heat, swelling, tenderness or instability in the 
right knee.  There was no atrophy in the lower extremities 
but strength in the lower extremities could not be evaluated 
due to pain.  

Turning to an analysis of the veteran's claim, the most 
recent clinical evidence and medical opinion suggests that 
there is minimal, if any, disability which could be 
attributed to "suprapatellar bursitis" in the right femur, 
and it was the opinion of the physicain who conducted the 
October 1996 examination that the veteran did not even have 
suprapatellar bursitis.  In addition, even were the arthritis 
in the right knee diagnosed at that time attributed to the 
service-connected disability associated with the right femur, 
the conclusion by the physician following the October 1996 
examination of "minimal" symptoms in the right knee would 
preclude a rating in excess of 10 percent under any of the 
pertinent diagnostic codes listed under  38 C.F.R. § 4.71a.  
In this regard, such objective findings from the October 1996 
VA examination as no pain in the right knee upon range of 
motion testing and no redness, heat, swelling, tenderness or 
instability in the right knee would prelude entitlement to an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).   

As the most recent objective clinical evidence indicated that 
instead of being attributable to "suprapatellar bursitis" 
in the right femur, the principal lower extremity disability 
is more likely the result of the veteran's lumbosacral disc 
disease, and service-connection for this disability has been 
granted by this decision, the disability in the right lower 
extremity would be more properly evaluated under the 
diagnostic code chosen by the RO to rate disability due to 
lumbar disc disease than under DC 5019-5255.  Thus, while the 
Board has considered the contentions expressed by the veteran 
in his August 1997 statement with regard to the inadequacy of 
the October 1996 examination of the right leg because pain in 
the veteran's back was said to prevent full examination, the 
Board concludes that any functional impairment resulting from 
such back/sciatic pain should be attributed to lumbosacral 
disc disease to avoid the principal against "pyramiding," 
or compensating a claimant twice for the same symptomatology:  
Such "pyramiding" would result in overcompensation for the 
actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993) 38 C.F.R. § 4.14 (1998).  In 
addition, the Board notes that with regard to the complaints 
of swelling and instability in the right knee described by 
the veteran in his August 1997 statement, such symptomatology 
was not shown upon examination in October 1996, and the Board 
finds this objective evidence to be more probative than the 
subjective evidence represented by the clinically unsupported 
statements of the veteran.  See Francisco, 7 Vet. App. at 55 
(1994).  Finally, there is no clinical or other evidence upon 
which to assign an increased rating on an "extraschedular" 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

As the "negative" evidence outweigh the "positive" 
evidence, the claim for an increased rating for suprapatellar 
bursitis of the right femur must be denied.  Gilbert, 1 Vet. 
App. at 49.  


ORDER

Entitlement to service connection for lumbosacral disc 
disease is granted.  

Entitlement to a rating in excess of 40 percent for residuals 
of a transurethral resection of the prostate is denied.   

Entitlement to a rating in excess of 10 percent for 
suprapatellar bursitis of the right femur is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


